Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 13, 2016

The Court of Appeals hereby passes the following order:

A17A0394. PAUL MURRAY v. THE STATE.

      In 2006, Paul Murray pled guilty to three counts of child molestation, for which
he was sentenced to twenty years to serve in prison. Since that time, Murray has filed
numerous motions with the trial court and multiple appeals with this Court, all of
which were dismissed. See Case Nos. A11A0456, A14A0568, and A15D0029.
Murray now seeks a direct appeal from the trial court’s July 18, 2014 order
dismissing his “Motion to Set Aside Sentence,” through a notice of appeal filed on
September 15, 2014.1 We, however, lack jurisdiction.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Murray filed his notice
of appeal 59 days after entry of the order he seeks to appeal, it is untimely.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.




      1
        In Case No. A15D0029, Murray sought discretionary review of the same trial
court order. His application was dismissed as untimely on September 22, 2014.
Court of Appeals of the State of Georgia
                                     10/13/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.